Cooper, J.,
delivered the opinion of the court.
The court decreed to the complainants the right of redeeming from the tax sale their full interest in the lands, and this was all to which they were entitled. The statute (code 531), after providing a right to the owner of lands sold for taxes to redeem within one year, saves “ to infants and persons of unsound mind, whose lands may be sold for taxes, the right to redeem the same within one year after attaining full age or sanity.”
The saving is to the infant to redeem his lands, and not the lands of another. It has reference to the estate or right of the infant which it preserves from final loss by tax sales during his minority. But neither the letter nor purpose of the law extends the right secured to the infant to the protection of an adult co-tenant of the lands sold. The complainants have no just grounds of complaining of the decree. It has given them a right to redeem their interest in the lands. The adult co-tenants cannot assign error of the decree, for they were not parties to the suit, and if they had been, their right of redemption has long since expired.
The subject under discussion was fully examined by the supreme court of Iowa in the construction of a statute of that state similar *620in its effect to ours. The court reviewed the authorities relied on by Mr. Blackwell for the proposition that infants having an undivided interest in a common estate must redeem the whole, and therefore may redeem the whole, and showed that they did not support the rule announced. Jacobs v. Porter, 34 Iowa, 341.

The decree is affirmed.